No. 86-375
                IN THE SUPREME COURT OF THE STATE 3F MONTANA
                                         1987



STATE OF MONTANA,
                       Plaintiff and Respondent,
         -vs-
FLOYD LENARD SPURLOCK,
                       Defendant and Appellant.



APPEAL FROM:           District Court of the Nineteenth Judicial District,
                       In and for the County of Lincoln,
                       The Honorable Robert Holter, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                       Moses Law Firm; Stephen C. Moses and Charles F. Moses
                       argued, Billings, Montana
         For Respondent:
                       Fon. Mike Greely, Attorney General, Helena, Montana
                       James M. Scheier, Asst. Atty. General, Helena
                       Susan Loehn argued, County Attorney, Libby, Montana



                                         Submitted:   J a n u a r y 13, 1987

                                           Decided:   F e b r u a r y 3 , 1987
     FF 2 ..> - - '
                ,
                .
                  j
                ; .,. L,
                       .
                       :
Filed:



                                         Clerk
Mr. Chief Justice J. A. Turnage delivered. the Opinion of the
Court.
       Floyd Lenard Spurlock, defendant and appellant, was
charged by information filed in the District Court of the
Nineteenth Judicial District, Lincoln County, with the of-
fense of deliberate homicide for the killing of Ron Meyer.
On a plea of not guilty, trial commenced on June 5, 1986.
Following deliberations, the jury returned a verdict of
guilty. Spurlock was sentenced to sixty-five years' impris-
onment, with an additional five years imposed for use of a
dangerous weapon. Spurlock appeals both the verdict and the
sentence.
       Spurlock and three friends entered the Eagles Club Bar
i n Libby, Montana, at about 10:OO p.m. on December 13, 1985.
 .
They danced with several women who were there.         Later,
Spurlock got into an argument with some of the women they
were dancing with and called them derogatory names. One of
the women, Monica Obermeyer, pushed him into a chair. Three
bouncers rushed to the area to prevent any further fighting.
At some point soon after this, Spurlock was seen by several
people in the bar with a knife in his hand. He also began
making threatening remarks to the effect of: "If my buddies
and I do not get out of here, I will start slicing people
UP*"
      Spurlock was asked to leave, and he complied. However,
on the way out, he got into an argument with Ron Meyer.
Spurlock hit Meyer, and Meyer fell. Spurlock then ran out of
the bar.   He was seen wiping something off and putting it
into his pocket. Meyer was taken to a back room of the bar.
It was discovered that he had been stabbed, and he could not
be revived. It was determined later that he was killed by a
sharp instrument which pierced the breast bone and penetrated
his heart.
       Sheriff's deputies arrived at the Eagles Club at about
10:50 p.m.    Spurlock's friends were taken into custody, but
Spurlock was no longer there.     He had gone to the Caboose
Bar, only a short distance away, and then went home.
       Officers arrested Spurlock at his home later that same
night.    Upon searching the residence, they found a pair of
jeans in the bottom of his clothes hamper. They were wet and
contained his wallet in a rear pocket.       The right front
pocket of the jeans was stained with blood. A white T-shirt
belonging to Spurlock was also found, and it was stained with
blood. The homicide weapon was never found.
       Spurlock denied any involvement in the stabbing and
denied having a pocket knife; however, one of his friends
testified that he had seen Spurlock with a pocket knife on
the day of the stabbing. Dr. Black examined Spurlock after
he was arrested.     He found abrasions on the knuckles of
Spurlock's right hand which indicated that Spurlock had hit
something with his fist.    He also had a cut on the middle
finger of his left hand.
      Appellant raises two issues on appeal:
       1. Is the verdict supported by substantial credible
evidence?
       2. Was appellant properly sentence?

                             I
      Appellant contends that the verdict is based solely on
circumstantial evidence.    Thus, the State is required to
prove beyond a reasonable doubt that the circumstances are
consistent with defendant's guilt and inconsistent with his
innocence and are incapable of explanation on any other
reasonable hypothesis than that of guilt. Appellant argues
that since there are other explanations for the stabbing
which are just as consistent with appellant's innocence as
with his guilt, the State failed to meet its burden of proof.
He also contends that there was insufficient evidence to
support the verdict.
      We are at a loss to understand how appellant can argue
that this case is one of circumstanti.al evidence. The amount
of direct evidence presented was overwhelming.
      Sometime after appellant was pushed in the bar and
immediately prior to the time that Meyer was stabbed, no less
than seven witnesses saw appellant with a knife in his right
hand.   Two of those witnesses were standing right next to
appellant when they saw the knife in his hand. At the same
time, many witnesses heard appellant making threats that
someone was going to get hurt. Three witnesses testified to
seeing appellant hit Meyer.   Other witnesses testified that
they saw Meyer and appellant make contact. Immediately after
being hit by appellant, Meyer fell. to the floor. Appellant
then ran out of the bar, and one witness testified to seeing
him wipe something off and put it into his pocket.
      Officers arrested appellant on the night of the murder.
They found the jeans and T-shirt he had been wearing that
night. A forensic serologist performed tests on those items
and testified to her findings at trial. She testified that
there were blood stains on the right front pocket of the
jeans and also on the T-shirt. The blood on the jeans could
have come from either appellant or Meyer.
      The standard of review on questions of sufficiency of
the evidence to support a verdict was recently set forth in
State v. Cornell (Mont. 1986), 715 P.2d 446, 447, 43 St-Rep.

          Substantial evidence is such relevant
          evidence as a reasonable mind might
          accept   as  adequate  to  support a
          conclusion.
From all the evidence presented, a reasonable trier of fact
could have concluded that appellant was guilty of the delib-
erate homicide of Meyer.



      Appellant next contends that he was improperly sen-
tenced.  He argues that the five years enhancement that was
imposed for the use of a dangerous weapon was error and
constituted a double sentencing.
      This argument is completely without merit.     Section
46-18-221, MCA, provides for enhancement of sentence when a
defendant has used a dangerous weapon in the commission of
any offense.   This statute does not define a separate of-
fense, but is merely an enhancing statute. Indeed, it cannot
be applied except to enhance the main offense. Consequently,
its use does not result in multiple sentencing for a single
criminal offense.    See State v. Davison (1980), 188 Mont.

      Affirmed.




We concur:




Justices
                              5